Appeal by the defendant, as limited by her motion, from so much of a sentence of the Supreme Court, Queens County (Giaccio, J.), imposed October 17, 1990, as imposed a mandatory surcharge upon her conviction.
*365Ordered that the sentence is affirmed insofar as appealed from.
Since the defendant is incarcerated and the mandatory surcharge imposed on her conviction may be deducted from her inmate funds, her request for a waiver of the surcharge is premature (see, People v Velez, 150 AD2d 514; People v Peralta, 127 AD2d 803; People v West, 124 Misc 2d 622). Mangano, P. J., Sullivan, Lawrence, Ritter and Santucci, JJ., concur.